21-30071-hcm Doc#45-1 Filed 05/03/21 Entered 05/03/21 16:01:19 Proposed Order Pg 1
                                      of 1




                       UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                               EL PASO DIVISION

   IN RE:                                     §
                                              §             CASE NO 21-30071
   THE GATEWAY VENTURES, LLC,                 §
                                              §
                                              §
            Debtor.                           §

       ORDER GRANTING MOTION OF DEBTOR (I) TO EXTEND TIME FOR
       REMOVAL OF CIVIL ACTIONS UNDER RULE 9027 AND (II) FOR
       RELATED RELIEF (RE: DOCKET NO. 45)


        On this day, came on for consideration the Motion of Debtor (I) To Extend Time for
 Removal of Civil Actions Under Rule 9027 and (II) For Related Relief (Docket No. 45) (the
 “Motion”) filed herein on May 3, 2021 by The Gateway Ventures, LLC, debtor and debtor-in-
 possession ("TGV" or the "Debtor").

          IT IS THEREFORE ORDERED THAT: the deadline under Bankruptcy Rule 9027 for
 TGV to remove to this Court and this case the Westar Litigation and any other pre-petition
 litigation is hereby extended through and until August 1, 2021.
                                               ####




 ORDER GRANTING MOTION OF DEBTOR (I) TO EXTEND TIME FOR REMOVAL OF CIVIL ACTIONS UNDER
 RULE 9027 AND (II) FOR RELATED RELIEF — Page 1
